Registration No. 033-96334 Investment Company Act No. 811-09088 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON January 24, 2008 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No.19 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.21 x (Check Appropriate Box or Boxes) EMPIRIC FUNDS, INC. (Exact Name of Registrant as Specified in Charter) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 (Address of Principal Executive Offices)(Zip Code) 1-800-880-0324 (Registrant's Telephone Number, Including Area Code) Mark A. Coffelt Empiric Advisors, Inc. 6300 Bridgepoint Parkway, Suite 105 Austin, Texas 78730 (Name and Address of Agent For Service) WITH A COPY TO: Helge K. Lee Godfrey & Kahn S.C. 780 North Water Street Milwaukee, Wisconsin 53202-3590 It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b). o On (date) pursuant to paragraph (b). o 60 days after filing pursuant to paragraph (a)(1). o on (date) pursuant to paragraph (a)(1). o 75 days after filing pursuant to paragraph (a)(2). o on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The sole purpose for this filing is to submit an updated Part C and exhibits.This Post-Effective Amendment incorporates by reference Parts A and B of Post-Effective Amendment No. 18, filed on January 26, 2007. PART C OTHER INFORMATION Item 23.Exhibits See “Exhibit Index.” Item 24.Persons Controlled by or under Common Control with Registrant Registrant neither controls any person nor is under common control with any other person. Item 25.
